Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “property positioned” in claims 1, 12, and 20 is a relative term which renders the claim indefinite. The term “property positioned” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaenglein, Jr (US Patent 5,641,288 hereinafter “Zaenglein”).

Claim 1: Zaenglein discloses A process (“Zaenglein”, Fig. 1, col 8, lines 34-45, a shooting simulating process and training apparatus 10) comprising: 
determining a first location of a sighting system virtual trainer in three-dimensional space using a three-dimensional positional tracking system (“Zaenglein”, Fig. 3, col 9, lines 49-54, using scene positioning unit or apparatus 70);
upon placement of a virtual reality (VR) head mounted display (HMD) in proximity to the sighting system virtual trainer, determining a second location of the VR HMD in three-dimensional space using the three-dimensional positional tracking system (“Zaenglein”, Fig. 1, col 9, lines 60-64);
analyzing a relationship between the first location and second location (“Zaenglein”, Figs. 1 and 3, col 13, lines 3-13); and 
upon a determination that the VR HMD is properly positioned in relation to the sighting system virtual trainer based on the analysis of the relationship between the first location and second location, locking a visual feed to the VR HMD (“Zaenglein”, Figs. 1 and 3, col 13, lines 3-13, the barrel position image can be regarded to be locked within the screen).Claim 2: Zaenglein discloses the process of claim 1, wherein the sighting system virtual trainer comprises a personal-portable air defense virtual trainer (“Zaenglein”, Fig. 1, col 8, lines 46-65, e.g., weapon 16).Claim 3: Zaenglein discloses the process of claim 1, wherein the sighting system virtual trainer comprises a man portable air defense system (MANPADS) virtual trainer (“Zaenglein”, Fig. 1, col 8, lines 46-65, e.g., weapon 16).Claim 4: Zaenglein discloses the process of claim 1, wherein the sighting system virtual trainer comprises a training aids, devices, simulators, and simulations (TADSS) device (“Zaenglein”, Fig. 1, col 14, lines 31-45).Claim 5: Zaenglein discloses the process of claim 1, wherein the determination that the VR HMD is properly positioned comprises a determination that a user can look down an aiming sight line of the sighting system virtual trainer (“Zaenglein”, Fig. 1, col 18, lines 20-39).Claim 6: Zaenglein discloses the process of claim 5, wherein the determination that the user can look down the aiming sight line of the sighting system virtual trainer comprises a determination that the VR HMD is positioned within a software-defined virtual collision zone of the sighting system virtual trainer (“Zaenglein”, Fig. 1, col 18, lines 20-39).Claim 7: Zaenglein discloses the process of claim 5, wherein the aiming sight line comprises one or more of a first virtual reticle and a second virtual reticle (“Zaenglein”, Fig. 1, col 18, lines 20-39).Claim 8: Zaenglein discloses the process of claim 7, comprising using a physical aiming apparatus in connection with the aiming sight line (“Zaenglein”, Fig. 1, col 18, lines 20-39).Claim 9: Zaenglein discloses the process of claim 1, wherein the VR HMD is positioned on a head of a user of the sighting system virtual trainer (“Zaenglein”, Fig. 1, col 8, lines 34-45).Claim 10: Zaenglein discloses the process of claim 1, wherein the analysis of the relationship between the first location and second location comprises use of a virtual reality gaming engine (“Zaenglein”, Fig. 1, col 12, lines 20-24).Claim 11: Zaenglein discloses the process of claim 1, wherein the three-dimensional positional tracking system comprises one or more of infrared sensors placed on the sighting system virtual trainer and the VR HMD, a plurality of cameras, and an inside-out tracking method (“Zaenglein”, Fig. 1, col 9, lines 28-37, disclosing infrared sensors).

Claim 12: Claim 12 is directed to a non-transitory computer-readable medium for implementing the method steps of claim 1. Therefore, claim 12 is rejected under similar rationale.

Claim 13: Claim 13 is directed to the non-transitory computer-readable medium of claim 12 for implementing the method steps of claim 2. Therefore, claim 13 is rejected under similar rationale.

Claim 14: Claim 14 is directed to the non-transitory computer-readable medium of claim 12 for implementing the method steps of claim 3. Therefore, claim 14 is rejected under similar rationale.

Claim 15: Claim 15 is directed to the non-transitory computer-readable medium of claim 12 for implementing the method steps of claim 4. Therefore, claim 15 is rejected under similar rationale.

Claim 16: Claim 16 is directed to the non-transitory computer-readable medium of claim 12 for implementing the method steps of claim 5. Therefore, claim 16 is rejected under similar rationale.

Claim 17: Claim 17 is directed to the non-transitory computer-readable medium of claim 16 for implementing the method steps of claim 6. Therefore, claim 17 is rejected under similar rationale.

Claim 18: Claim 18 is directed to the non-transitory computer-readable medium of claim 16 for implementing the method steps of claim 7. Therefore, claim 18 is rejected under similar rationale.

Claim 19: Claim 19 is directed to the non-transitory computer-readable medium of claim 18 for implementing the method steps of claim 8. Therefore, claim 19 is rejected under similar rationale.

Claim 20: Claim 20 is directed to a system for implementing the method steps of claim 1. Therefore, claim 20 is rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0341542 (Kur) — discloses system and method for conducting a firearm usage simulation in a virtual reality environment.
US 2015/0226509 (Hadler) — discloses system and method for simulated firearms training.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).




Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/           Primary Examiner, Art Unit 2143